Title: To Thomas Jefferson from James Madison, 19 October 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philada. Ocr. 19, 1805
                  
                  Doctor Park of this city is setting out with his daughter, on a trip Southwards and proposes to be in Washington before he returns. He is an old acquaintance in the family of Mrs. Madison and is truly an amicable & respectable man. That he may present his respects with the greater facility I have asked him to accept a few lines making him known to you.
                  With sentiments of respectful attachment I am Your mo: Obedt. hble Sert
                  
                     James Madison
                     
                  
               